UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1628


DERMETRIC PEARSON,

                    Plaintiff - Appellant,

             v.

CROPP-METCALFE, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01615-CMH-MSN)


Submitted: September 26, 2017                               Decided: September 29, 2017


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dermetric Pearson, Appellant Pro Se. Edward Lee Isler, Lori Hunt Turner, ISLER
DARE, PC, Vienna, Virginia; Frank Leo Kollman, KOLLMAN & SAUCIER, PA,
Timonium, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dermetric Pearson appeals the district court’s order granting the Defendant’s

motion to dismiss his amended civil complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Pearson v. Cropp-Metcalfe, Inc., No. 1:16-cv-01615-CMH-MSN (E.D. Va. filed May 5,

2017; entered May 9, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2